Opinion of the court delivered by
Tompkins Judge.
Brown and Turner brought their suit against Wilson by summons and petition, and having obtained judgment against him in the circuit court, he appeals to this court.
The petition states that the plaintiffs held on the defendant a note, in substance as followeth: “A bill of carpenter’s work done by Turner and Brown, on a house situated &c. for William G. Wilson.
W. G. Wilson, to Turner and Brown Dr.
To 960 ft. at 9s. 100 40
Here follow many other charges against the defendant, the amount of which after deducting a credit of $52 6i is stated at the bottom of the account thus, with the words following written against it.
254 185
Amount due Turner and Brown.
(Signed) W. G. WILSON.
Yet the said debt (the petition proceeds,) remains unpaid; whereupon they pray judgment for their debt, and damages for the detention of the same &c.”
The counsel for the petitioners contends that this is a note, and cites Hubbard v. Beckwith, p. 492 1st vol. of Bibb’s reports. From that case we learn that on the trial of the case which was in assumpsit the plaintiff offered in evidence a stated account in favor of Beckwith, in which a balance was struck against Hubbard of £67, 10s. 5d. and also another account, which added to the other and summed up, amounted to £137, 12s. lOd.
At the foot of these accounts so summed together, Hub-signed and sealed a subscription, in these words and ^gures: “I acknowledge the within account to be just and true as is stated, one hundred and thirty-seven pounds, shillings and ten pence, for value received, as wit-my hand &c.” The inferior court admitted the account subscribed as above, in evidence. The court of aPPea^s reversed the judgment of the inferior court, deciding that the under written acknowledgment was a specialty and therefore could not be offered to support an *275action of assumpsit. This was well done, the acknowledgment written beneath the two accounts was com-píete within itself, refering certainly tp the accounts, but containing within itself the amount of those accounts. But in the case before us, the written acknowledgment is nothing if we separate it from the account stated.— . We can see in it nothing to justify us in calling it anote; after the statement of a long account, the amount which is cast up, and stated at the foot in figures, the defendant writes opposite the amount of the account, these words: “Amount due Turner and Brown, July J
(Signed) W. G. WILSON.
We see nothing in it but an account stated: on such an account, a suit cannot be brought by summons and petition. The statute gives this action on bonds and notes .only.
We are therefore of opinion, that the judgment of the circuit court ought to be reversed.